                                                                         Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


NATHAN MATTHEW KINARD,

      Petitioner,

v.                                          CASE NO. 3:18cv111-MCR-HTC

MARK S. INCH,

     Respondent.
_______________________________/


                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated March 25, 2019. ECF No. 29. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The Court has made a de novo determination of any timely filed

objections, ECF No. 30.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, the Court has determined that the Report and Recommendation

should be adopted.
                                                                           Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation, ECF No. 29, is

adopted and incorporated by reference in this Order.

       2.     The amended petition for writ of habeas corpus, ECF No. 8, challenging

petitioner’s judgment of convictions and sentences in Escambia County Circuit Court

Case Nos. 2014-CF-3493, 2015-CF-0042, and 2015-CF-711 is DISMISSED WITH

PREJUDICE as time barred.

       3.     The Clerk is directed to close the file.

       4.     All pending motions are MOOT, and a certificate of appealability is

DENIED.

       DONE AND ORDERED this 11th day of July 2019.




                                         M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:18cv111-MCR-HTC
